DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The nonstatutory double patenting rejection over U.S. Patent No. 10,456,243 will be held in abeyance until the Applicant has submitted persuasive arguments, an acceptable terminal disclaimer, evidence, and/or amendments to overcome the rejection. 
Applicant’s arguments with respect to claim(s) 21-26 have been considered, but are moot in view of the new grounds of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,456,243. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 26 states that the first end of the support arm has a first width that spans less than a single diamond-shaped opening of the plurality of diamond-shaped openings of the support. The present disclosure lacks support for this claim language, as the specification does not describe this feature, and the specification has stated that the drawings provided are not necessarily drawn to scale (para. 0008).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21, 23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau et al. (US Pub. No. 2011/0137397; hereinafter Chau) in view of Chau et al. (US Pub. No. 2014/0067054; hereinafter the ‘054 reference).


Please note that the language a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the shape and the materials of the device of Chau, it will be fully capable of engaging the heart valve tissue described in the claim language.

  

    PNG
    media_image1.png
    390
    916
    media_image1.png
    Greyscale

Figure A.


    PNG
    media_image2.png
    490
    437
    media_image2.png
    Greyscale

Figure D.

Chau teaches the following regarding claim 26: the heart valve repair device of claim 21, wherein the support includes a plurality of struts that define a plurality of diamond-shaped openings (Figs. 35-36) and the support arm includes a first end (located at element A) and a second end (located at element E), the first end of the support arm being coupled to the support via at least one attachment point (A) (Fig. 35) and the second end being radially spaced apart from the support (Figs. 35-36), the first end having a first width that spans less than a single diamond-shaped opening of the plurality of diamond-shaped openings of the support (Fig. 36, where the end point element A, is not as wide as the space of the diamond-shaped openings).



Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau in view of the ‘054 reference, further in view of Gross et al. (US Pub. 2012/0022640; hereinafter Gross).
Chau, as modified by the ‘054 reference, teaches the limitations of the claimed invention, as described above. Chau further describes the second arcuate portion having a landing zone (please see annotated Figure B, below). However, they do not recite the width of the landing zone being greater than a width of the remainder of the curvilinear-shaped support arm. Gross teaches a prosthetic heart valve comprising support arms having a landing zone having greater width than the remainder of the curvilinear-shaped support arm (please see Figure C, below). The landing zones of Gross are configured to oppose the radially-extending segment such that a compressive force is exerted on an annulus at the native valve region by the atraumatic landing zones and the radially-extending segment so as to inhibit movement of the heart valve prosthesis 


    PNG
    media_image3.png
    480
    834
    media_image3.png
    Greyscale

Figure B.


    PNG
    media_image4.png
    611
    780
    media_image4.png
    Greyscale

Figure C.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau in view of the ‘054 reference, further in view of Rolando et al. (US Pub. 2014/0046434; hereinafter Rolando).
Chau, as modified by the ‘054 reference, teaches the limitations of the claimed invention, as described above. However, they do not recite the radially extending segment comprising a plurality of interconnected struts extending radially outwardly from the first end portion of the support and in an upstream direction away from the support where the radially- extending segment forms an atraumatic end portion. Rolando teaches a prosthetic valve comprising an upper, radially extending segment (10) that has a plurality of interconnected struts extending radially outwardly from the first end portion of the support and in an upstream direction away .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774